Citation Nr: 1031607	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS), to include as secondary to service-connected 
residuals of a bilateral thumb fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right thumb fracture.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left thumb fracture.

4.  Entitlement to an evaluation in excess of 20 percent for a 
gastric ulcer.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to November 1971, 
with service in the Republic of Vietnam from August 1970 to 
August 1971.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of June 2003 and January 2005 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).

The Veteran's claims were previously before the Board in April 
2008.  At that time, the Board reopened the Veteran's service 
connection claim for bilateral CTS and remanded it, along with 
the increased rating claims identified above, for additional 
evidentiary development, to include providing the Veteran notice 
of the information and evidence needed to substantiate his 
claims, and obtaining VA examinations.  The requested development 
was completed and the Veteran's claims are before the Board for 
final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).    

In August 2008, the Veteran stated that he quit working and 
retired as a painter because of "hand injuries."  See VA 
Compensation and Pension (C&P) hand examination report.  The 
Board construes this statement to be an informal claim for 
entitlement to a total disability evaluation based on individual 
unemployability (TDIU).  The Board refers this issue for any 
appropriate action.


FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome has been etiologically 
related to the Veteran's service-connected residuals of a 
bilateral thumb fracture.  
2.  The Veteran's residuals of a bilateral thumb fracture are 
assessed as "mild," and include pain, stiffness, weakness, 
tenderness on the volar side of each interphalangeal joint, 
decreased strength for pushing, pulling, lifting, carrying, and 
twisting, painful motion (especially on repetitive use), 
decreased mobility, and a right thumb rotation deformity at the 
interphalangeal joint.

3.  The Veteran's residuals of a bilateral thumb fracture are not 
manifested by amputation, ankylosis, gaps between the thumb pad 
and fingers, or additional loss of range of motion on repetitive 
use.

4.  The Veteran's service-connected gastrointestinal disability 
is manifested by generalized abdominal fullness in distention, 
epigastric tenderness, a "serious inflammatory process," 
permanent gastric rugae, heartburn, dysphagia, belching, gas 
pain, and occasional melena, and diarrhea.

5.  The Veteran's service-connected gastrointestinal disability 
is not described as moderately severe or severe, nor is it 
manifested by anemia, weight loss, recurrent incapacitating 
episodes, pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, or 
manifestations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.  An evaluation in excess of 10 percent for residuals of a 
right thumb fracture is not warranted for any period of time 
covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5224, 5228 (2009).

3.  An evaluation in excess of 10 percent for residuals of a left 
thumb fracture is not warranted for any period of time covered by 
the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5224, 5228 (2009).

4.  An evaluation in excess of 20 percent for a gastric ulcer is 
not warranted for any period of time covered by the appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code 7304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

The Veteran contends that his currently diagnosed bilateral CTS 
is related to service.  In the alternative, the Veteran contends 
that the bilateral CTS is secondary to service-connected 
residuals of a bilateral thumb fracture.

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  
38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2009), 
service connection for certain chronic disabilities, including 
organic diseases of the nervous system, may be granted on a 
presumptive basis if manifested to a compensable degree within 
one year after separation from service.

Service connection may also be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  38 C.F.R. § 
3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., there is 
an additional increment of disability of the other condition 
which is proximately due to or the result of a service-connected 
disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation 
provides that any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease will be service-connected.  However, VA 
will not concede that a non-service-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the non-service-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  See 38 C.F.R. 
§ 3.310(a), (b), as amended effective October 10, 2006.   

The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the United States 
Court of Appeals for Veterans Claims (Court) ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection may be 
made.  Allen, 7 Vet. App. at 447-449.  This had not been VA's 
practice, which suggests that the recent changes amount to a 
substantial change.  Id.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the change, a version which 
favors the Veteran. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is afforded the 
Veteran.

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in November 1969 prior to entering service.  
The clinical evaluation was normal and no orthopedic 
abnormalities were found.  

In December 1970, the Veteran presented to sick call after he 
"accidentally mashed his [left] hand" while working in the Mess 
Hall.  A physical examination revealed evidence of first (thumb) 
metatarsal fracture of the left hand.  The examiner applied a 
navicular cast and instructed the Veteran to return for follow-up 
care.  The Veteran returned for additional care in January 1971.  
It was noted at that time that the Veteran's cast was broken and 
replaced "many times."  A line of duty determination indicated 
that this injury was incurred in the line of duty.

The Veteran returned to sick call in June 1971 after injuring his 
right thumb.  X-rays revealed evidence of a proximal 1/3 non-
displaced shaft fracture of the right thumb.  The examiner 
reduced the fracture and applied a navicular cast.   

The Veteran was also afforded a clinical evaluation and physical 
examination in October 1971 prior to discharge from service.  The 
clinical evaluation was normal and no orthopedic abnormalities 
were found.  The Veteran also provided a signed statement dated 
November 1971 in which he indicated that there had been no change 
in his medical condition since the October 1971 examination.  No 
evidence of arthritis was noted within one year after discharge 
from service.

The Veteran received continued treatment for residuals of his 
bilateral thumb fracture since discharge from service and was 
subsequently awarded service connection for the residuals of 
these in-service injuries.  See July 1985 rating decision. 

However, the first documented evidence of bilateral CTS is dated 
October 2001, nearly three decades after discharge from service.  
The Veteran was afforded a VA C&P hand examination.  The examiner 
noted that the Veteran's past medical history was significant for 
in-service bilateral thumb fractures.  A physical examination 
revealed evidence of positive Tinel signs over the median nerves 
of the wrists bilaterally.  X-rays were negative and examiner 
diagnosed the Veteran as having bilateral CTS, among other 
conditions.

The Veteran subsequently sought VA care in November 2001 for a 
variety of gastrointestinal complaints.  His history of bilateral 
CTS was noted at that time.  

VA administered an electromyographic (EMG) study in January 2002.  
The results of the study were interpreted to be "abnormal" and 
consistent with bilateral CTS involving both the median sensory 
and motor fibers.

The Veteran submitted a statement in February 2003 in which he 
indicated that he had difficulty working as a painter because of 
his bilateral CTS, among other conditions.  

The Veteran was afforded a VA examination that same month after 
reporting bilateral hand pain.  The examiner noted that the 
Veteran's past medical history was significant for bilateral 
thumb fractures in service.  The Veteran reported experiencing 
recurrent hand pain since the early 1980s and stated that he was 
diagnosed as having arthritis.  He also stated that while he was 
able to continue working as a painter, he was not as efficient in 
his work and now required assistance from a helper.  The examiner 
performed a physical examination and x-rays of the Veteran's 
hands were interpreted to be normal.     

The Veteran sought additional VA care in March 2004 after 
reporting subjective complaints of bilateral hand pain and 
decreased grip strength.  The Veteran obtained some relief from 
these symptoms with medication.  A cranial nerves examination was 
normal.  A motor examination showed normal bulk and tone, but the 
examiner observed evidence of decreased grip strength and 
decreased strength in the opponens muscles bilaterally.  The 
impression was bilateral CTS.  The Veteran subsequently underwent 
carpal tunnel release surgery on the left hand in May 2004.  

The Veteran submitted another statement in support of his claim 
dated October 2004.  He reported subjective complaints of 
numbness, loss of sensation, and weakness of the hands and 
fingers bilaterally.  

The Veteran was also afforded a VA neurology examination in 
November 2004.  An EMG study performed at that time showed 
evidence of right moderate and left mild CTS which affected 
sensory and motor fibers.  The examiner noted that this EMG study 
was essentially unchanged on the right from the 2002 study, but 
worse on the left.  

A follow-up VA treatment note dated January 2005 found the 
Veteran with continued complaints of increasing right hand pain 
and numbness.  The Veteran subsequently underwent carpal tunnel 
release surgery on the right hand in March 2005.  The Veteran 
also indicated in a statement dated April 2005 that he was still 
able to work as a painter, but that it was "increasingly 
difficult to practice my occupation."  The Veteran reported 
subjective complaints of limited motion as well as intermittent 
tingling and numbness in his hands.  See also, August 2006 
statements.

The Veteran sought private care from A. Ioppolo, M.D. in June 
2005 for a neurosurgical evaluation.  According to Dr. Ioppolo, 
the Veteran's past surgical history was significant for bilateral 
CTS release surgery.  The Veteran reported some improvement in 
his symptoms since these procedures, but stated that he continued 
to experience weakness and numbness in his hands.  Dr. Ioppolo 
also noted that while the Veteran continued to work as a painter, 
he had to reduce his hours from a full day to two hours per day 
as a result of his CTS.    

The Veteran was afforded a VA C&P neurological examination in 
August 2008.  According to the Veteran, he was no longer able to 
work as a result of his bilateral CTS.  He also reported 
subjective symptoms of pain and numbness in his hands, 
particularly at night.  The examiner performed a physical 
examination and the impression was bilateral CTS, status-post 
bilateral CTS release with persisting symptoms.  The examiner 
provided an addendum to the examination report in July 2009.  The 
examiner reviewed the claims file and noted that the Veteran 
sustained a bilateral thumb fracture in service which required 
casting.  The examiner also noted that the Veteran was later 
diagnosed as having bilateral CTS and subsequently underwent 
bilateral CTS release surgery.  The examiner also opined:

I feel that the trauma to the thumb at the 
war front could have contributed for 
bilateral CTS.  Although the site of 
pathology for CTS is at the wrist, the 
fact that it is a war front and the hands 
were in a cast makes me feel these factors 
may have played a role in developing CTS.  
CTS is at least as likely as not (at least 
50 percent probability) secondary to the 
fractures of the thumbs while in service. 
 
Given the evidence of record, the Board finds that the evidence 
supports a finding of service connection for bilateral CTS on a 
secondary basis.  In this regard, the August 2008 VA examiner 
determined that the Veteran's currently diagnosed bilateral CTS 
was "at least as likely as not" secondary to his service-
connected residuals of a bilateral thumb fracture.  In support of 
this contention, the examiner noted that the casting of the 
Veteran's fractured thumbs in service played at least some role 
in the later development of the bilateral CTS.  See July 2009 VA 
examination addendum.  

The Board finds this VA examination report (and its addendum) to 
be highly probative evidence on the issue of service connection 
because the examiner provided a rationale for her opinion and 
relied on her professional training and expertise as well as a 
review of pertinent records and an interview with the Veteran 
before reaching this conclusion.  Accordingly, service connection 
for bilateral CTS is granted.

II.  Increased Rating Claims

The Veteran also alleges that the condition of his currently 
service-connected residuals of a bilateral thumb fracture as well 
as his gastric ulcer have worsened and that this decline warrants 
higher disability evaluations.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Generally, 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2009).  A single 
evaluation will be assigned under the diagnostic code, which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.

The Board must consider the application of staged ratings in 
determining the present level of a disability for any increased 
evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, the assignment of staged ratings would 
be necessary where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  Based upon 
the guidance of the Court in Hart, the evidence does not show a 
variance in the signs and symptoms of the Veteran's service-
connected residuals of a bilateral thumb fracture or his gastric 
ulcer during the claim period such that staged ratings are 
applicable in this case.  

A.  Bilateral Thumb Fracture Residuals

The RO originally awarded service connection for residuals of 
broken thumbs in a rating decision dated July 1985.  The RO 
assigned separate non-compensable ratings for these disabilities 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299, effective April 
24, 1985.  The Veteran's particular disability was not listed in 
the rating schedule.  However, unlisted disabilities can be rated 
analogously with the first two digits selected from that part of 
the rating schedule most closely identifying the part or system 
of the body involved, and the last two digits will be "99."  See 
38 C.F.R. § 4.20, 4.27 (outlining principles related to analogous 
ratings).  The Veteran appealed the assigned ratings and the 
Board in a September 1987 decision determined that compensable 
evaluations were not warranted.  

In May 1990, the RO continued the Veteran's non-compensable 
evaluations for his bilateral thumb disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5224.  The RO determined that the 
most closely analogous Diagnostic Code was 5224, ankylosis of the 
thumb.  Although no limitation of motion in the Veteran's thumbs 
was noted at that time, the RO assigned a combined 10 percent 
rating under 38 C.F.R. § 3.324, effective March 30, 1990.  See 38 
C.F.R. § 3.324 (noting that a 10 percent rating can be applied if 
a veteran has two or more separate permanent service-connected 
disabilities that clearly interfere with normal employability 
even if none of the disabilities are compensable).  A subsequent 
decision dated February 1992 continued the Veteran's combined 10 
percent evaluation.  

In August 1994, the RO again denied the Veteran's claim for 
increased ratings and the Veteran appealed.  In January 1997, the 
RO increased the Veteran's disability evaluation for residuals of 
a bilateral thumb fracture and awarded the Veteran separate 10 
percent evaluations under 38 C.F.R.§ 4.71a, Diagnostic Code 5010-
5224, effective February 17, 1994.  See January 1997 supplemental 
statement of the case (SSOC).  The hyphenated code is intended to 
show that the Veteran's disability includes symptoms of traumatic 
arthritis (Diagnostic Code 5010) and ankylosis of the thumb 
(Diagnostic Code 5224).  In a November 1998 decision, the Board 
determined that evaluations in excess of 10 percent were not 
warranted.  

A subsequent rating decision dated in April 2002 continued the 
Veteran's separate 10 percent evaluations for residuals of a 
bilateral thumb fracture under Diagnostic Code 5010-5224.  In 
June 2003, the RO again continued the 10 percent evaluations and 
the Veteran appealed.  

Traumatic arthritis under Diagnostic Code 5010 is rated 
analogously to degenerative arthritis under Diagnostic Code 5003.  
According to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated based on limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable under 
the appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.   Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, however, arthritis is rated as 10 percent 
disabling when shown by x-ray evidence of the involvement of two 
or more major joints or two or more minor joint groups, or as 20 
percent disabling when show by x-ray evidence of the involvement 
of two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of motion of the thumb is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5228.  Under Diagnostic Code 5228, a 10 
percent rating is assigned for a gap of one to two inches (2.5 to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent rating, the 
highest available schedular rating, is assigned for a gap of more 
than two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  There is no 
differentiation between the ratings assigned for the major 
(dominant) and minor (non-dominant) thumbs under this code 
provision.
  
Under Diagnostic Code 5224, favorable ankylosis of the major or 
minor thumb is assigned a 10 percent rating while a 20 percent 
rating, the highest available schedular rating, is assigned for 
unfavorable ankylosis of the major or minor thumb.  38 C.F.R. § 
4.71a, Diagnostic Code 5224.  Additional instruction on 
evaluating ankylosis of the thumb is provided at 38 C.F.R. § 
4.71a.  

For instance, if both the carpometacarpal and interphalangeal 
joints are ankylosed, and either is in extension or full flexion, 
or there is rotation or angulation of a bone, the disability is 
evaluated as amputation at metacarpophalangeal joint or through 
proximal phalanx.  If both the carpometacarpal and 
interphalangeal joints are ankylosed, the disability is evaluated 
as unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.  If only the carpometacarpal or 
interphalageal joint is ankylosed, and there is a gap of more 
than two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, the disability 
is evaluated as unfavorable ankylosis.  And, if only the 
carpometacarpal or interphalageal joint is ankylosed, and there 
is a gap of two inches (5.1 cm) or less between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers, the 
disability is evaluated as favorable ankylosis.  See 38 C.F.R. § 
4.71a.  

A notation to Diagnostic Code 5224 also directs the rater to 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with overall 
function of the hand.  The regulations pertaining to amputation 
of the thumb are listed at 38 C.F.R.§ 4.71a, Diagnostic Code 
5152.  Amputation at the distal joint or through the distal 
phalanx is rated at 20 percent for both the major and minor hand.  
Amputation of the thumb at the metacarpophalangeal joint or 
through the proximal phalanx is rated at 30 percent (major) and 
20 percent (minor), while amputation of the thumb with metacarpal 
resection is rated at 40 percent (major) and 30 percent (minor).

The Court has also emphasized that it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements when assigning a disability rating.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation due 
to pain which is supported by adequate pathology and evidenced by 
the visible behavior of the Veteran undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  See 38 C.F.R. § 4.40 (2009).  The factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight 
bearing are related considerations.  See 38 C.F.R. § 4.45 (2009).  
It is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

The Veteran was afforded a VA C&P hand examination in October 
2001.  His past medical history was significant for bilateral 
thumb fracture in the 1970s with pain since that time.  A 
physical examination of the Veteran's hands revealed a two 
centimeter mass at the dorsum of the wrist at the second carpal 
metacarpal joint area bilaterally.  The mass was non-tender, non-
moveable, and firm.  X-rays of the Veteran's hands were normal.  
The impression was bilateral CTS and early degenerative joint 
disease (DJD) of the wrists bilaterally with ganglion cyst.

The Veteran submitted a statement in February 2003 in which he 
indicated that residuals of his service-connected bilateral thumb 
fracture interfered with his ability to work as a painter.  He 
was still able to work as a painter, but it was "increasingly 
difficult to practice my craft."  See also, October 2005 
statement.  

The Veteran was afforded a VA examination in February 2003 after 
reporting bilateral hand pain.  The examiner noted that the 
Veteran's past medical history was significant for bilateral 
thumb fractures in service.  The Veteran reported experiencing 
recurrent hand pain since the early 1980s and stated that he was 
diagnosed as having arthritis.  He also stated that while he was 
able to continue working as a painter, he was not as efficient in 
his work and now required assistance from a helper.  The examiner 
performed a physical examination found no evidence of swelling or 
deformity of the thumbs.  There was evidence of tenderness on the 
volar side of each interphalangeal joint, but the examiner noted 
that the Veteran had normal range of motion of thumbs, with good 
opposition, adduction, and abduction.  X-rays of the Veteran's 
hands were interpreted to be normal. 

The Veteran sought additional VA care in April 2006 after 
reporting difficulty sleeping.  In particular, the Veteran 
indicated that chronic bilateral hand pain interfered with his 
ability to sleep.  A physical examination was unremarkable and no 
evidence of ankylosis was noted.  The impression was ulnar 
olecranon impingement/neuropathy, among other conditions.

The Veteran was also afforded a VA C&P hand examination in August 
2008.  The examiner reviewed the claims file and noted the onset 
of the Veteran's bilateral thumb fracture was in the early 1970s.  
According to the Veteran, his condition got progressively worse 
since that time, although he obtained some relief from his 
symptoms with medications.  The Veteran reported subjective 
symptoms of decreased grip strength, limited motion, deformity, 
stiffness, weakness, and pain.  

A physical examination revealed evidence of decreased strength 
for pushing, pulling, and twisting, and painful motion without 
additional loss of range of motion on repetitive use.  No 
evidence of ankylosis was found, but the examiner observed the 
presence of a right thumb rotation deformity at the 
interphalangeal joint.  There was no evidence of a gap between 
the thumb pad and the tips of the fingers on attempted opposition 
of the thumb to the fingers, nor was there a gap between the 
fingers and the proximal transverse crease of the hand on maximum 
flexion of the fingers.  X-rays of the hands were interpreted to 
be normal.  

The examiner noted that the Veteran's bilateral thumb disability 
resulted in "mild" effects on his ability to perform activities 
of daily living (ADLs) including chores, exercise, sports, 
recreation and eating.  The examiner also noted that the 
Veteran's bilateral thumb disability resulted in "significant" 
occupational effects in that the Veteran had decreased mobility, 
pain, and difficulty lifting and carrying objects.  As such, it 
was noted that the Veteran retired as a result of "hand 
injuries" and eligibility due to age or duration of work.  The 
impression was mild residuals of fractured thumbs bilaterally.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 10 percent for residuals of either a right or left thumb 
fracture for any period of time covered by the appeal.  

Preliminarily, the Board notes that the Veteran is not entitled 
to an evaluation in excess of 10 percent under Diagnostic Code 
5010.  Diagnostic Code 5010 makes clear that a 20 percent 
evaluation, the highest available schedular rating, is assigned 
for traumatic arthritis with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups with 
occasional incapacitating episodes.  In this case, there is x-ray 
evidence of degenerative arthritis of the wrists, but there is no 
x-ray evidence of degenerative and/or traumatic arthritis of the 
thumbs.  

The Board is aware that the Veteran self-reported having 
arthritis in February 2003, but x-rays taken in February 2003 and 
August 2008 were interpreted to be normal.  Moreover, while the 
Veteran also self-reported symptoms of decreased mobility, 
painful motion, stiffness, weakness, and deformity, there is no 
indication of record that the residuals of the bilateral thumb 
fracture were or could be interpreted to be occasionally 
incapacitating.  Therefore, the Veteran is not entitled to an 
evaluation in excess of 10 percent for any period of time under 
Diagnostic Code 5010.    

The medical evidence of record also does not show the Veteran to 
have amputations or unfavorable ankylosis of the joints in either 
thumb.  In fact, there were no references to ankylosis contained 
in the claims file prior to the most recent VA examination 
conducted in August 2008 and that examiner specifically found no 
evidence of ankylosis at the time.  The examiner's conclusion in 
this regard is bolstered by the fact that the Veteran had active 
range of motion in his thumbs from 0 to 45 degrees.  Based on the 
foregoing range of motion findings, it is apparent that neither 
the Veteran's left nor right thumb joints are ankylosed.  
Moreover, despite the notation that there was a right thumb 
interphalangeal joint deformity, decreased mobility, and painful 
range of motion, the August 2008 VA examiner nevertheless 
indicated that the Veteran was able to move his thumb and 
specifically stated that x-rays of the thumbs were normal.  As 
such, the medical evidence of record does not demonstrate that 
the Veteran has unfavorable ankylosis of the left or right thumb 
joints and Diagnostic Code 5224 is therefore inapplicable.  

The Board is aware, however, that pertinent regulations provide 
that ankylosis of the thumb can still be evaluated as unfavorable 
ankylosis or as an amputation at the metacarpophalangeal joint or 
through proximal phalanx based on other manifestations.  See 38 
C.F.R. § 4.71a.  Although the August 2008 VA examiner found 
evidence of a right thumb deformity at the interphalangeal joint 
on rotation, there is no evidence that the carpometacarpal or 
interphalangeal joints of either thumb are ankylosed.  As 
demonstrated by the aforementioned range of motion findings, the 
Veteran has active motion in the thumbs from 0 to 45 degrees, and 
thus, the joints are not ankylosed.  Moreover, as evidenced by 
the most recent August 2008 VA examination, there are no gaps of 
any kind between the thumb pad and the fingers, with either thumb 
attempting to oppose the fingers.  

The Board is aware that a notation to Diagnostic Code 5224 
directs the rater to consider whether an additional evaluation is 
warranted for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Here, however, 
there is no indication of record to show that there is limitation 
of motion of other digits of the Veteran's hands that is 
associated with the service-connected disabilities.  With regard 
to any interference with the overall function of the hand, there 
is no indication that there is interference with the overall 
function of the hand due to the service-connected thumb 
disabilities.  However, the Veteran has been awarded service 
connection for bilateral CTS as discussed above and this 
disability will be independently rated from the Veteran's 
residuals of a bilateral thumb fracture. 

Therefore, the Veteran's residuals of a bilateral thumb fracture 
do not warrant an evaluation in excess of 10 percent for any 
period of time covered by the appeal on the basis of unfavorable 
ankylosis or amputation.  Similarly, in the absence of any kind 
of gaps between the thumb pads and fingers, with either thumb 
attempting to oppose the fingers, the Veteran is not entitled to 
an evaluation in excess of 10 percent for any period of time 
covered by the appeal for limitation of motion of the thumb under 
Diagnostic Code 5228.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  The 
Veteran reported subjective symptoms of decreased grip strength, 
limited motion, deformity, stiffness, weakness, and pain.  The 
Veteran's complaints regarding impaired or limited work 
performance are also well-documented.  Notably, however, the 
Veteran denied flare-ups and stated that his symptoms were 
improved in part by medications.  The Veteran's reported symptoms 
are encompassed within the 10 percent evaluation.  A higher 
rating is not warranted based on those symptoms as the evidence 
as a whole does not show limitation of motion that would meet the 
criteria for a 20 percent rating nor is ankylosis or amputation 
shown.  To the extent that there was pain on motion and on 
repetitive use, no additional limitation of motion was shown.  
Accordingly, the criteria for a higher rating based on limitation 
of motion are not met.  

Objective medical evidence of record showed tenderness on the 
volar side of each interphalangeal joint, decreased strength for 
pushing, pulling, lifting, carrying, and twisting, painful motion 
(especially on repetitive use), decreased mobility, and a right 
thumb rotation deformity at the interphalangeal joint.  However, 
the August 2008 VA examiner assessed the overall residuals as 
"mild." 
  
In summary, the Board finds that the currently assigned 
separate10 percent evaluations for residuals of a left and right 
thumb fracture are proper.  Therefore, the Veteran is not 
entitled to an evaluation in excess of 10 percent for the 
residuals of a bilateral thumb fracture for any period of time 
covered by the appeal.

B.  Gastric Ulcer

The RO originally awarded service connection for a 
gastrointestinal disability, diagnosed as an antral (gastric) 
ulcer, in a rating decision dated June 1998.  The RO evaluated 
the Veteran's disability as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7304, effective April 9, 1997.  The RO 
increased the Veteran's disability evaluation to 20 percent under 
Diagnostic Code 7304, effective November 21, 2001.  See April 
2002 rating decision.  The June 2003 rating decision currently on 
appeal continued the Veteran's 20 percent evaluation for a 
gastric ulcer under Diagnostic Code 7304.  

The severity of a digestive system disability is ascertained, for 
VA rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  
Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  38 C.F.R. § 4.114 (2009).  A single evaluation will be 
assigned under the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.    

Gastric ulcers are rated under the criteria for duodenal ulcers 
under 38 C.F.R. § 4.114, Diagnostic Code 7305.  According to 
Diagnostic Code 7305, a 10 percent evaluation is assigned for 
mild duodenal ulcers with recurring symptoms once or twice 
yearly.  A 20 percent evaluation is assigned for moderate 
duodenal ulcers with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent evaluation is 
assigned for moderately severe duodenal ulcers which are less 
than severe but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a year.  
A 60 percent evaluation, the highest available schedular rating, 
is assigned for severe duodenal ulcers with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of severe impairment of health.

The Veteran was afforded a VA C&P gastrointestinal examination in 
February 2002.  The Veteran provided a history significant for 
epigastric discomfort, irritation, dysphagia, and occasional 
constipation and melena over the last "several years."  He also 
reported pain in the lower part of the esophagus or upper part of 
the stomach within 15-20 minutes of eating and further stated 
that he periodically had difficulty swallowing.  He denied 
vomiting or hematemesis but did give a history of severe 
abdominal distention, colicky discomfort and anorexia which was 
more or less constant after food intake.  

A physical examination revealed a weight gain of approximately 12 
pounds since the previous August.  The examiner noted generalized 
abdominal fullness in distention as well as epigastric 
tenderness.  No evidence of hepatic enlargement, liver dullness, 
rebound tenderness, rigidity, anemia, or jaundice was found.  
However, the examiner found evidence of depressed bowel sounds.  

The examiner also reviewed the results of an upper 
gastrointestinal series performed in January 2002.  According to 
the examiner, the results of this study showed a "serious 
inflammatory process" of the gastric rugae along the greater 
curvature of the stomach.  The esophagus and swallowing mechanism 
were normal and there was no evidence of intrinsic or extrinsic 
esophageal disease.  The "peri small bowels" were remarkable.  
Diagnostic code abnormal."  An ultrasound of the right upper 
quadrant revealed an incompletely seen pancreas due to bowel gas.  
But, the examiner noted evidence of diffuse liver echogenicity, 
"which can be seen with fatty infiltration or hepatic 
parenchymal disease process."  The impression was chronic 
gastritis, no evidence of active ulcer on this examination.

The Veteran was afforded another VA gastrointestinal examination 
in February 2003.  He reported a past medical history significant 
for gastroesophageal reflux disease (GERD), but denied vomiting, 
hematemesis, or melena.  The Veteran also experienced heartburn, 
belching, gas pain, abdominal distention, and occasional diarrhea 
when eating spicy or fried foods.  The Veteran tried to avoid 
eating after 5 P.M., slept with his bed raised, and was able to 
control these symptoms by watching his diet.  He also took 
Cimetidine twice daily.  The Veteran denied weight gain and was 
unsure if he lost any weight.  A physical examination of the 
Veteran's belly was unremarkable with no signs of anemia, 
hernias, pain or tenderness in any quadrant.  An upper 
gastrointestinal series showed evidence of some permanent gastric 
rugae, but was otherwise normal, while an ultrasound showed 
slightly increased echogenicity in the liver.  No evidence of 
hernia, reflux, or ulcers was found.  The impression was history 
of GERD. 

The Veteran presented to a VA medical facility in April 2006 
after reporting difficulty sleeping due to chronic bilateral hand 
pain.  The examiner noted that the Veteran had a history of 
gastric ulcers and intolerance to non-steroidal anti-
inflammatories (NSAIDs).  No evidence of dysphagia, hematochezia, 
hematemesis, diarrhea, or constipation was noted on review of 
systems.  A physical examination revealed the Veteran's abdomen 
to be soft and depressible with normoactive bowel sounds.  No 
evidence of hepatomegaly was found.  GERD was diagnosed and the 
examiner encouraged the Veteran to take his Omeprazole as 
directed, follow a high-fiber diet, and exercise. 

The Veteran was afforded another VA C&P gastrointestinal 
examination in August 2008.  He reported subjective complaints of 
gas, belching, episodic diarrhea (one to three times per week), 
and food getting "stuck in his chest."  The examiner reviewed 
the claims file and noted that the Veteran took Omeprazole with 
poor results.  Nevertheless, it was noted that the Veteran's 
condition was "stable."  The Veteran denied a history of 
hospitalization or surgery related to his gastrointestinal 
symptoms.  He also denied any incapacitating episodes due to 
stomach or duodenal disease, hematemesis, melena, abdominal 
colic, nausea, burning pain, vomiting, or abdominal distention.

A physical examination revealed abdominal tenderness to palpation 
along the left lower quadrant.  No significant weight loss or 
malnutrition was noted, nor was any evidence of anemia found.  An 
upper gastrointestinal series was performed and the results were 
interpreted to show some prominence of the stomach folds usually 
seen  with gastritis.  Otherwise, no esophageal obstruction, 
hiatal hernia, ulcer, or gastroesophageal reflux was found.  The 
duodenal bulb and proximal small bowel appeared normal, and the 
examiner indicated that there was "no change" in this study 
when compared to the study performed in February 2003.  The 
examiner also noted that the Veteran retired in 2006 as a result 
of a "problem with hands," but stated that the gastrointestinal 
symptoms had no impact on his ability to perform ADLs.  The 
impression was gastritis without evidence of anemia.  The 
examiner also noted that "none of the vet's digestive system 
symptoms are related to his service-connected gastric ulcer."

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 20 percent for a gastric ulcer under Diagnostic Code 7304.  
Diagnostic Code 7304 makes clear that an evaluation in excess of 
20 percent requires evidence of anemia and/or recurrent 
incapacitating  episodes, among other symptoms.  

Objective medical evidence of record shows that the Veteran's 
disability is manifested by generalized abdominal fullness in 
distention, epigastric tenderness, a "serious inflammatory 
process," permanent gastric rugae, heartburn, belching, gas 
pain, and occasional melena and diarrhea.  However, VA 
examinations routinely found no evidence of anemia and the 
Veteran specifically denied having any incapacitating episodes.  
In fact, there was no evidence of an active gastric ulcer during 
the appeal period.  See February 2002, February 2003, April 2006, 
and August 2008 VA examination reports.  Accordingly, the Veteran 
is not entitled to an evaluation in excess of 20 percent for 
gastric ulcer under Diagnostic Code 7304 for any period of time 
covered by the appeal.

The Board has also considered other digestive disability 
diagnostic codes contained in 38 C.F.R. § 4.114.  The Board is 
aware that the Veteran has been diagnosed as having multiple 
gastrointestinal disabilities during the pendency of the appeal, 
including GERD and gastritis.  The Veteran has also self-reported 
symptoms of dysphagia and food getting "stuck in his chest."  

Diagnostic Code 7203 (stricture of the esophagus) is potentially 
applicable in this case given the Veteran's subjective 
complaints.  According to Diagnostic Code 7203, a 30 percent 
evaluation is assigned for moderate stricture of the esophagus.  
A 50 percent evaluation is assigned for severe stricture of the 
esophagus, permitting liquids only.  An 80 percent evaluation is 
assigned for stricture of the esophagus permitting passage of 
liquids only, with marked impairment of general health.  Spasm 
(Diagnostic Code 7204) and acquired diverticulum (Diagnostic Code 
7205) of the esophagus are rated analogously to stricture of the 
esophagus under Diagnostic Code 7203.

Here, however, the Board finds that a separate rating is not 
warranted in this case under Diagnostic Code 7203.  There is no 
indication of record to show that the Veteran was diagnosed with 
or treated for stricture of the esophagus.  Multiple upper 
gastrointestinal examinations administered during the pendency of 
the claim revealed a normal esophagus.  To the extent that the 
Veteran's reported subjective symptoms of difficulty swallowing, 
the Board has contemplated these complaints in the assignment of 
the 20 percent evaluation under Diagnostic Code 7304, 
particularly where, as here, there is no evidence of record to 
show that the Veteran is able to pass liquids only.  The Board 
further finds that any attempt to assign a separate evaluation 
for esophagitis and/or esophageal stricture, on top of the 20 
percent rating currently assigned, would constitute impermissible 
pyramiding based on the manifestations that were considered in 
assigning that rating.  See 38 C.F.R. 4.14.  

Regarding the Veteran's GERD and gastritis, 38 C.F.R. § 4.114 
makes clear that ratings under Diagnostic Codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  Instead, a single evaluation will be 
assigned under the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  Id.   

GERD may be rated by analogy to hiatal hernia under Diagnostic 
Code 7346.  According to 38 C.F.R. § 4.114, Diagnostic Code 7346, 
a 10 percent evaluation is assigned for hiatal hernia with two or 
more symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is assigned for a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
A 60 percent evaluation, the highest schedular rating available 
under this code provision, is assigned for a hiatal hernia with 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

In this regard, the Board concedes that the Veteran experiences 
recurrent epigastric distress with dysphagia and pyrosis, but the 
Veteran has routinely denied episodes of vomiting and there is no 
indication of record that the Veteran's symptoms are accompanied 
by substernal or arm or shoulder pain or are productive of 
considerable impairment of health.  While the February 2003 VA 
examiner noted that the Veteran's digestive disability revealed a 
"serious inflammatory process," the Veteran acknowledged that 
his symptoms could be controlled in significant part by dietary 
considerations as well as by taking his prescribed medications 
regularly.  See VA February 2003 examination report.  Moreover, 
the Veteran was advised to do as much in April 2006.  Similarly, 
the Board is aware that the Veteran reported occasional melena, 
but as noted above, there was no evidence of anemia at any time 
during this appeal.  Accordingly, the Board finds that the 
severity of the overall disability does not warrant a higher 
evaluation pursuant to this code.  The Veteran is not entitled to 
an evaluation in excess of 20 percent under Diagnostic Code 7346 
for any period of time covered by the appeal.

Diagnostic Code 7307 contemplates a rating for hypertrophic 
gastritis.  A 10 percent rating is assigned for chronic 
hypertrophic gastritis with small nodular lesions and symptoms.  
A 30 percent rating is assigned for chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent evaluation, the highest schedular rating 
available under this diagnostic code, is assigned for chronic 
hypertrophic gastritis with severe hemorrhages or large ulcerated 
or eroded areas.  A notation to Diagnostic Code 7307 indicates 
that atrophic gastritis is a symptom of a number of diseases, 
including pernicious anemia.  The rater is directed to evaluate 
atrophic gastritis on the basis of the underlying condition.

Here, the Veteran does not allege, nor does the evidence of 
record show, that he has the symptoms necessary to warrant an 
evaluation in excess of 20 percent under Diagnostic Code 7307.  
The Veteran has currently diagnosed gastritis, but it is unclear 
from the record whether it is hypertrophic or atrophic gastritis.  
In any event, the VA test results and other medical evidence of 
record do not show that the Veteran's gastritis is manifested by 
any kind of eroded or ulcerated areas or severe hemorrhages.  To 
the extent that the Veteran might have atrophic gastritis, the 
Board notes that the currently assigned 20 percent evaluation is 
based on a rating of the Veteran's underlying condition (i.e., 
gastric ulcer).  Accordingly, the Veteran is not entitled to an 
evaluation in excess of 20 percent under this code provision for 
any period of time covered by the appeal.    

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected residuals of a 
bilateral thumb fracture or gastric ulcer are unusual or 
exceptional to demonstrate that the rating schedule is inadequate 
for determining the proper level of disability.  Furthermore, as 
there is no indication in the record as to why the Veteran's case 
is not appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected residuals of a bilateral thumb 
fracture and gastric ulcer are addressed by the relevant criteria 
as discussed above.  

In this regard, it is also pointed out that the assignment of 
separate 10 percent schedular disability ratings for residuals of 
a bilateral thumb fracture as well as a 20 percent schedular 
schedular disability rating for a gastric ulcer shows that the 
Veteran has commensurate industrial impairment.  See also, 38 
C.F.R. § 4.1 (2009) (noting that the percentage ratings represent 
as far as can be practically determined the average impairment in 
earning capacity resulting from service-related diseases and 
injuries and their residual conditions in civilian occupations).  
Moreover, there is no evidence of frequent periods of 
hospitalization related to the Veteran's service-connected 
residuals of a bilateral thumb fracture or gastric ulcer.  Nor is 
marked interference shown to result from the bilateral thumb 
disabilities or gastric ulcer disability.  While the Veteran has 
reported pain in his thumbs and a VA examiner indicated that 
there were significant occupational effects, namely decreased 
mobility, pain and difficulty carrying and lifting objects, these 
manifestations are encompassed within the 10 percent evaluations.  
Therefore, the Board finds that the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see 
also, Bagwell v. Brown, 9 Vet. App. 237 (1996). 

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With respect to the Veteran's service connection claim for 
bilateral CTS, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and will not be 
further discussed.  

In February 2003 and June 2008, the Veteran was advised to submit 
evidence that his service-connected disabilities increased in 
severity.  For example, the Veteran was encouraged to submit a 
statement from a doctor that contained physical and clinical 
findings, results of laboratory tests or x-rays, statements from 
other individuals who were able to describe from personal 
knowledge and observations the way in which the Veteran's 
disability became worse, and VA or private treatment records 
which documented ongoing treatment for his disability.  

The RO provided additional notice in May 2008 of the information 
and evidence needed to establish a disability rating and 
effective date for the disabilities on appeal pursuant to the 
Court's decision in Dingess.  For instance, the Veteran was 
informed to submit evidence showing the nature and severity of 
his condition, the severity and duration of the symptoms, and the 
impact of the condition and/or symptoms of the Veteran's 
employment.  Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social Security 
Administration decisions, statements from employers about job 
performance, lost time, or other evidence showing how the 
disability affected his ability to work.  The Veteran was also 
notified that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was 
further notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability or when it began.  The Veteran's claim was 
readjudicated following these notices by way of a January 2010 
supplemental statement of the case (SSOC) and he was provided 
with an opportunity to respond.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran was also afforded multiple VA 
examinations in connection with the current claims.  The Board is 
aware that the Veteran stated at the time of the August 2008 VA 
C&P neurological examination that he "quit work, applied for 
SS."  

The Board acknowledges that this notation could be evidence that 
the Veteran applied for Social Security Administration (SSA) 
benefits.  There is no indication in the record whether the 
Veteran applied for these benefits because of age or disability.  
Moreover, there is no indication in the record that the Veteran 
is in receipt of these benefits due to his service-connected 
disabilities.  As there is no indication that the records 
associated with the Veteran's Social Security claim are relevant 
to the issues on appeal, there is no duty to obtain these records 
and associate them with the Veteran's claims file.  Golz v. 
Shinseki, 590 F.3d 1317, 1321-23 (2010).  Accordingly, the Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.

An evaluation in excess of 10 percent for residuals of a right 
thumb fracture is denied.

An evaluation in excess of 10 percent for residuals of a left 
thumb fracture is denied.

An evaluation in excess of 20 percent for a gastric ulcer is 
denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


